DETAILED ACTION
This action is responsive to the Applicant’s After Final response filed on June 8, 2022. In view of the below response, the Examiner enters the after final amendment filed on June 7, 2022. Claims 1-3, 5, 6, 17-69 are pending in this proceeding. 

Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,521,067 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Response to Arguments
101 Rejection
	Claim 1 was amended to incorporate the features of allowable dependent claim 4 and claim 5 was rewritten into an independent claim in order to incorporate the features of allowable dependent claim 5.  The Examiner notes that in view of the 101 rejection, both claim 4 and 5 were not included in the rejection under claim 1. As set forth on page 5 of the Final Rejection, the Examiner discussed the teachings of the ‘067 Patent with respect to “router” and “electronic data network” in determining the practical application of the claimed invention to those technologies. Specifically, the Examiner determined that claim 1 (as set forth in the Final Rejection) was not specifically directed to those specific technologies since the claim used broader terms. Therefore, in light of that discussion and the amendment, the Examiner agrees that the amendment shows the integration of the exception into a practical application which improved the functioning of a router or electronic data network for the routing of a commodity through a network as claimed. Thus, the Examiner will withdraw the 101 rejection. 
Rejection under 35 USC 112
	In view of the amendment to claim , the Examiner agrees that the amendment overcomes the previous rejection. Therefore, the rejection will be withdrawn. 
Allowable Subject Matter
Claims 1-3, 5, 6, and 17-69 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 5, the prior art of record does not disclose routing at least one unit of a commodity from a source to a destination node where the routing is based at least in part on applying a dynamically adjusted split ratio weighting factor which is computed in the pathway between the source and the destination according to: 

    PNG
    media_image1.png
    54
    254
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    68
    199
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    67
    237
    media_image3.png
    Greyscale
.



Regarding claim 17, the claim is directed to a link state router which receives feedback including link state information of the plurality of links and where the link state information is used to characterized current knowledge of a shortest path to a destination node in the network.  The prior art of record do not disclose or render obvious selecting a split ratio which incrementally increases along a shortest path to the destination and incrementally decrease traffic along a second path and determine a best route using the select  split ratio where the determination of at least one optimal subsequent node is repeated at each optimal subsequent node, based at least in part on split ratios selected at each optimal subsequent node using current knowledge of the shortest path to the destination.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ovidio Escalante whose telephone number is (571)272-7537. The examiner can normally be reached on Monday to Friday - 6:00 AM to 2:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-1367 The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Ovidio Escalante/
Ovidio Escalante
Reexamination Specialist
Central Reexamination Unit - Art Unit 3992
(571) 272-7537


Conferees:  
/MINH DIEU NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992